


110 HR 3597 IH: Increasing Education Opportunities for

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3597
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mrs. McCarthy of New
			 York (for herself and Mr.
			 LaTourette) introduced the following bill; which was referred to
			 the Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to create a
		  capitation grant program to increase the number of nurses and graduate educated
		  nurse faculty to meet the future need for qualified nurses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Increasing Education Opportunities for
			 Nurses and Nurse Faculty Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)In recent years, the Institute of Medicine
			 (IOM) has described the American health care system in crisis. It is estimated
			 between 44,000 to 98,000 American die as a result of medical errors each year.
			 A paramount reason for compromised patient safety is the critical shortage of
			 Registered Nurses (RN) in the United States.
			(2)In 2002, the Joint
			 Commission found that for roughly a quarter (24 percent) of hospital patient
			 deaths and injuries, low nurse staffing levels was a contributing factor.
			(3)The current
			 nursing shortage places the lives of patients at risk and the shortage is only
			 projected to worsen. In April 2006, the Health Resources and Services
			 Administration (HRSA) predicted that the nation's nursing shortage would grow
			 to more than one million nurses by 2020. If the current nursing shortage trend
			 continues, only sixty-four percent of the projected demand will be met.
			(4)More registered
			 nurses must be educated to meet the demanding needs of the future. They are a
			 critical component of the health care delivery system, are the first responders
			 during natural disasters and are essential to provide health care to the U.S.
			 military. In the future, RNs will play an even larger role in the health care
			 delivery system as 78 million baby boomers age and require additional health
			 care services.
			(5)Over the last nine
			 years, the nursing shortage has become more apparent as constraints in nursing
			 education programs have intensified. According to the American Association of
			 Colleges of Nursing report on 2006–2007 Enrollment and Graduations in
			 Baccalaureate and Graduate Programs in Nursing, U.S. nursing schools turned
			 away 42,866 qualified applicants from baccalaureate and graduate nursing
			 programs in 2006 due to insufficient number of faculty, clinical sites,
			 classroom space, clinical preceptors, and budget constraints.
			(6)While graduations
			 increased by 18 percent from 2005 to 2006 in entry-level baccalaureate nursing
			 programs, this increase does not meet the demand. The April 2006 HRSA
			 projection noted that nursing schools must increase the number of graduates by
			 90 percent in order to adequately address the nursing shortage.
			(7)From 1971 to 1978, Congress provided
			 schools of nursing Capitation Grants, which are formula grants based on the
			 number of students enrolled. Most notably, the Nurse Training Act of 1971 (P.L.
			 92–158) and the Nurse Training Act of 1975 (P.L. 94–63) facilitated increased
			 enrollments in schools of nursing and helped relieve past nursing
			 shortages.
			(8)According to a 2006 National League for
			 Nursing report, nurse faculty vacancies continued to grow with 1,390 as the
			 estimated number of budgeted, unfilled, full-time positions countrywide in
			 2006.
			3.Nursing
			 educationTitle VII of the
			 Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by adding at
			 the end the following new part:
			
				EAdditional capacity for R.N. students or
				graduate-level nursing students
					771.Additional capacity for R.N. students or
				graduate-level nursing students
						(a)AuthorizationThe Secretary shall award grants to
				institutions of higher education that offer—
							(1)a R.N. nursing program at the baccalaureate
				or associate degree level to enable such program to expand the faculty and
				facilities of such program to accommodate additional R.N. nursing program
				students; or
							(2)a graduate-level nursing program to
				accommodate advanced practice degrees for R.N.s or to accommodate students
				enrolled in a graduate-level nursing program to provide teachers of nursing
				students.
							(b)Determination of number of students and
				applicationEach institution
				of higher education that offers a program described in
				subsection (a) that desires to receive a
				grant under this section shall—
							(1)determine for the 4 academic years
				preceding the academic year for which the determination is made the average
				number of matriculated nursing program students at such institution for such
				academic years; and
							(2)submit an application to the Secretary at
				such time, in such manner, and accompanied by such information as the Secretary
				may require, including the average number determined under
				paragraph (1).
							(c)Grant amount; award basis
							(1)Grant amountFor each academic year after academic year
				2006–2007, the Secretary shall provide to each institution of higher education
				awarded a grant under this section an amount that is equal to $3,000 multiplied
				by the number of matriculated nursing program students at such institution for
				such academic year that is more than the average number determined with respect
				to such institution under
				subsection (b)(1). Such amount shall be
				used for the purposes described in
				subsection (a).
							(2)Distribution of grants among different
				degree programs
								(A)In generalSubject to
				subparagraph (B), from the funds
				available to award grants under this section for each fiscal year, the
				Secretary shall—
									(i)use 20 percent of such funds to award
				grants under this section to institutions of higher education for the purpose
				of accommodating advanced practice degrees or students in graduate-level
				nursing programs;
									(ii)use 40 percent of such funds to award
				grants under this section to institutions of higher education for the purpose
				of expanding R.N. nursing programs at the baccalaureate degree level;
				and
									(iii)use 40 percent of such funds to award
				grants under this section to institutions of higher education for the purpose
				of expanding R.N. nursing programs at the associate degree level.
									(B)Distribution of excess fundsIf, for a fiscal year, funds described in
				clause (i), (ii), or (iii) of
				subparagraph (A) remain after the
				Secretary awards grants under this section to all applicants for the particular
				category of nursing programs described in such clause, the Secretary shall use
				equal amounts of the remaining funds to award grants under this section to
				applicants for the remaining categories of nursing programs.
								(C)Equitable distributionIn awarding grants under this section, the
				Secretary shall, to the extent practicable, ensure—
									(i)an equitable geographic distribution of the
				grants among the States; and
									(ii)an equitable distribution of the grants
				among different types of institutions of higher education.
									(d)Prohibition
							(1)In generalFunds provided under this section may not
				be used for the construction of new facilities.
							(2)Rule of constructionNothing in
				paragraph (1) shall be construed to
				prohibit funds provided under this section from being used for the repair or
				renovation of facilities.
							(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary.
						.
		
